Per Curiam,
These appeals are from an order discharging a rule to open a judgment for rent entered upon a written lease. Four persons were named in the body of the lease as lessees but only three of them signed it. All four, however, entered into possession of the premises, paid rent, sublet the property and jointly took all the benefits of the lease. The ground of the application by the defendants to open the judgment was that they had signed the lease upon the assurance by the lessor that the fourth person named as lessee would also sign it. The court found that the contention of the defendants was not sustained by the testimony. Such a finding as this will not be set aside unless it is shown that it is clearly erroneous. This has. not been done.
The order of the court is affirmed at the cost of the appellant.